Browning, J.,
dissenting.
No more hazardous occupation exists than that of taking coal from the bowels of the earth. This applies to the mining of all minerals but particularly is it true of coal, for it is a substance of a gaseous nature and the issues from it are likely to collect and be pent up in any aperture or open space in the mine and easily subject to explosion. The union of inflammable substances with oxygen may produce combustion.
I am mindful of the fact that the coal company alleges that this mine is a non-gaseous one. It may be sincere in the thought, but may not this condition be present today and absent tomorrow. I apprehend that the condition as to gas and allied combustible substances in subterranean pas*930sages, through seams of coal of different formations and constituents, is variable, not static.
This emphasizes the duty of effective inspection even if it did require “inspecting all the time.” What is the issue of inconvenience and expense of constant inspection compared to the attainment of human safety? The verdict of the jury and the judgment of the trial court being with the plaintiff all questions of fact must be resolved in her favor.
I think that the laws governing the duties of employers with respect to the safety of their employees, especially as to mines, should be liberally construed in favor of those for whose benefit they are enacted. I am of opinion that the coal company failed to comply with its duties of inspection and failed to provide a reasonably safe place for the plaintiff’s decedent to work, therefore I respectfully dissent from the majority opinion.